Citation Nr: 0303746	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for anxiety state 
psychoneurosis.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Esquire


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from December 1942 to June 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen a previously 
denied claim for service connection for anxiety state 
psychoneurosis.  By decision dated January 2000, the Board 
declined to reopen the claim.  The veteran subsequently 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  On 
March 30, 2001, the Court vacated and remanded the Board's 
January 2000 decision pursuant to the Secretary's Joint 
Motion for Remand and to Stay Proceedings requesting 
reconsideration of the claim pursuant to the VCAA.  The Board 
then deferred adjudication of the claim pending further 
development pursuant to 38 C.F.R. § 19.9(a)(2).


FINDINGS OF FACT

1.  In an unappealed decision issued in December 1950, the RO 
denied a claim for service connection for anxiety state 
psychoneurosis on the basis that the veteran's psychiatric 
disorder pre-existed service and was not aggravated therein.

2.  Additional evidence since the RO's December 1950 final 
decision which denied service connection for anxiety state 
psychoneurosis is not material nor so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1950 rating decision wherein service 
connection for anxiety state psychoneurosis was denied is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957; 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2002).

2.  Evidence received since the RO's December 1950 decision 
denying service connection for anxiety state psychoneurosis 
is not new and material; the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  Among 
other things, this law requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

An RO letter dated April 6, 1999 advised the veteran of the 
definition of the type(s) of evidence which would be 
considered new and material evidence.  A May 26, 1999 RO 
letter advised the veteran that his service medical records 
were associated with this claims folder, and he held the 
responsibility to provide evidence that his disability was 
caused or made worse by his military service.  At this time, 
the RO provided the veteran the following notice:

"The best evidence would be statements from 
physicians who treated [the veteran] shortly 
after he was discharged from the service and 
who continued to treat him until the 
present."

By letter dated June 4, 1999, the RO provided the veteran the 
following notice:

We received the request to reopen your claim 
to establish service connection for nervous 
condition.  We told you on 04-06-99 that you 
had not submitted new and material evidence 
adequate to reopen your claim.  We considered 
records of your treatment our Medical Center 
in Biloxi, Mississippi.

To reopen your claim:

?	You must submit new medical proof to show 
that this condition was caused or made 
worse by your military service.
?	If you still have this condition, you 
must send treatment records from the time 
you were in the service to the present.  
If you've received treatment at a VA 
Medical Center, please tell us which 
medical center and when you were treated.

Please remember: Recent treatment records 
alone are not enough to prove your 
disabilities are service related.  Also, keep 
in mind that you don't need to send us any 
records you've sent in the past.

If we don't' receive new medical proof within 
60 days of this letter, we will have to deny 
your claim on the basis of no evidence to 
consider.

If you have any questions, you may call us at 
1-800-827-1000.  The call is free.

(emphasis original).

By letter received in July 1999, the veteran indicated that 
sufficient evidence was of record to consider his claim.  
That same month, the RO sent the veteran a Statement of the 
Case (SOC) which notified him of the evidence obtained and 
reviewed in his claim, and the Reasons and Bases for the 
denial.  The Board's January 2000 decision, which was vacated 
for reconsideration of the claim pursuant to the VCAA, 
provided the veteran an extensive analysis of the evidence of 
record and the Reasons and Bases for declining to reopen his 
claim. 

In an Appellant's Brief dated November 2000, the veteran's 
counsel argued that VA had a duty to assist the veteran by 
substantiating the veteran's allegation that he had been 
previously awarded service connection for psychiatric 
disorder in the 1940's.  In a VA Form 21-4138 filing received 
in August 1996, the veteran stated his contention as follows:

Please review my SMR's and grant s/c.  I was 
discharged in 1943 and received a check from 
VA for a long time.  I am not sure why it 
stopped.  I was hospitalized in Alabama & CP 
Pickers, Virginia and was medically 
discharged.  Memory fails me now as to the 
diagnoses and what VA was paying me for in the 
40's.  Please get this data from my file.

In a VA Form 21-4138 filing received in December 1997, the 
veteran rephrased his contention as follows:

I previously [was] receiving service-connected 
compensation.  The benefit stopped for some 
reason that I do not understand.  Please 
resume compensation.  If this cannot be done, 
advise fully why not.  Thank you.

Review of the veteran's Compensation and Award documents 
demonstrates that he has never been in receipt of VA 
compensation benefits at any time since his discharge from 
service.  In fact, it is apparent that he never filed a claim 
for VA compensation prior to 1950, as evidenced by the fact 
that when he filed the claim in 1950, he specifically denied 
having filed a claim previously.  See block 28 of his 
original application for compensation received at the RO in 
March 1950.  He was awarded pension benefits beginning in 
1980 which were discontinued in June 1983 due to excessive 
income.  By letter dated on August 27, 2002, the Board 
notified the veteran and his counsel that they were provided 
copies of all documentation pertaining to the veteran's 
Compensation and Pension awards in June 2000, and that the 
Board determined that no further records existed.  

Accordingly, VA has notified the veteran and his counsel of 
the precise information necessary to reopen his claim as well 
as notice that the veteran was responsible for providing his 
private medical records and/or providing identification of 
records for VA to assist him in obtaining such records.  The 
Board further notified the veteran and his counsel that no 
further VA assistance would be provided to research his 
claimed award of VA compensation in the 1940's.  The Board, 
therefore, finds that the provisions of 38 U.S.C.A. § 5103 
have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the record 
already contains service medical records, VA clinical records 
and private medical records which were considered in the 
previous final denial.  During this appeal, the RO obtained 
the veteran's recent VA clinical records per the veteran's 
request.  The veteran has not identified the existence of any 
additional records which may support a reopening of his 
claim.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  See generally Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992).  VA has no duty to provide a medical 
examination or obtain medical opinion absent a reopening of 
the claim.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  The 
Board, therefore, finds that the provisions of 38 U.S.C.A. 
§ 5103A have been satisfied.  

In summary, the veteran has been provided proper notice, he 
has been provided the opportunity present evidence and 
argument in support of his claim to reopen, and he has not 
identified the existence of any additional records which may 
support a reopening of his claim.  Based upon the above, the 
Board finds that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  The notice and duty to assist provisions of the 
VCAA, therefore, have been satisfied.

The veteran contends that the newly submitted lay and medical 
evidence is so significant as to warrant reopening of his 
previously denied claim for service connection for anxiety 
state psychoneurosis.  His original claim for service 
connection was denied by the RO in a December 1950 rating 
decision.  He was notified of this decision and his appellate 
rights by means of an RO letter dated that same month, but he 
failed to appeal within a one-year appeal period.  38 C.F.R. 
§ 20.302 (a) (2002) (an application for review on appeal must 
be filed with the agency of original jurisdiction within one 
year from the date that the agency mailed notice of the 
adverse decision).  An unappealed determination of the agency 
of original jurisdiction is final.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936 to December 31, 
1957.  Current statutory and regulatory criteria on this 
point are contained in 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).  

The Board, therefore, agrees with the RO that the new and 
material standard applies to this case.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). The Board notes that that a 
revised standard for adjudicating new and material evidence 
claims is not applicable to the claim on appeal.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (the effective date for the 
revised provisions of 38 C.F.R. § 3.156(a) only applies to 
claims received on or after August 29, 2001).  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  However, if the claimant can thereafter 
present new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material, and the failure to satisfy either prong 
ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  A chronic disease, such as psychosis, 
which becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from such service 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2002).  
See also 67 Fed. Reg. 67792-93 (Nov. 7, 2002).  Schizophrenia 
is a psychotic disorder.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9211 (2002).  Anxiety neurosis is not subject to 
presumptive service connection as it is a form of anxiety 
disorder which is not listed as a chronic disease under 
38 C.F.R. § 3.309(a).  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9410 (2002).

A veteran with wartime service or service rendered on or 
after January 1, 1947 will be considered to have been in 
sound condition when examined, accepted and enrolled in 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

In general, a pre- existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability in service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2002).  Where the record establishes 
that a disease or injury did not undergo a permanent increase 
in disability during service, the presumption of aggravation 
provided for in 38 C.F.R. § 3.306(a), (b) does not apply.  
Maxson v. West, 12 Vet. App. 453, 459-60 (1999).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In the 
December 1950 rating decision, the RO denied the veteran's 
claim on the basis that his "psychoneurosis diagnosed in 
service existed prior to service and was not aggravated by 
service."  Therefore, the issue currently before the Board 
is whether the additional evidence submitted by the veteran 
since the RO's decision in 1950 is both new and material in 
that it tends to establish that anxiety state psychoneurosis 
was incurred or aggravated during active service.

At the time of the December 1950 denial, the RO reviewed the 
veteran's induction examination, dated in December 1942, 
which indicated a "normal" mental evaluation.  Service 
medical records showed that he was a "habitual dispensary 
visitor" due to a variety of complaints, including pain in 
the stomach, chest and testes, which began prior to service 
in 1941.  He also reported a nervous heart which began in 
1943 following the death of his aunt.  He underwent three 
hospitalizations but no underlying pathology was found for 
his somatic complaints.  

In May 1943, a Board of Medical Officers issued a Certificate 
of Disability for Discharge based upon a diagnosis of anxiety 
type neurosis of unknown etiology.  The certificate noted 
that the veteran had exhibited a neurotic mental disorder 
manifested by lower abdominal pains and sharp pains around 
the heart which had existed since 1941, and that the 
"evidence and patient's history show that this disability is 
of long duration and existed prior to induction into the 
army."  In pertinent part, the Board of Medical Officers 
found that the anxiety neurosis was neither incurred nor 
aggravated by service.

Also considered by the RO in 1950 were lay affidavits from 
the veteran's friends attesting to the fact that the veteran 
appeared to be in good health prior his entrance into service 
and bad health following service.  Other lay statements from 
the veteran's family members, neighbors and acquaintances, 
contained in an October 1950 VA Social Service Survey, denied 
observations of the manifestations of a psychiatric disorder 
prior to or following service. 

In connection with the current appeal, the veteran has argued 
that he was mentally healthy up until the time of his aunt's 
death which occurred during service.  It was at this time 
that he became nervous and depressed and was treated for his 
anxiety type psychoneurosis.  In the alternative, he has 
argued that his psychiatric disorder, if it had pre-existed 
service, was aggravated during service.

Medical evidence submitted since the RO's 1950 decision 
includes private treatment records from the Singing River 
Hospital System showing treatment for various disorders, to 
include asbestosis, hiatal hernia, reflux esophagitis and 
disability of the lumbar and dorsal and cervical spines, 
beginning in the 1980's.  These records do not show treatment 
for a psychiatric disorder.  There are also VA clinical 
records, beginning in 1998, which includes treatment for 
dementia manifested by disorientation, disturbed sleep, 
anxiety and nervousness.  In August 1999, his symptoms of 
anxiety, depression and confusion were diagnosed as 
schizophrenic residuals and/or anxiety disorder.

Upon review of the claims folder, the Board finds that the 
medical records from the Singer River Hospital System are not 
"material" as they do not show any treatment relating to 
the veteran's psychiatric disorder.  The VA clinical records 
pertain to treatment for dementia, anxiety disorder and 
schizophrenia many years following service.  This evidence is 
not material as it only speaks to the veteran's current 
disability, and does not establish that the veteran incurred 
or aggravated a psychiatric disorder in service.  See Morton 
v. Principi, 3 Vet. App. 508, 509 (1992).  They also do not 
establish that the veteran manifested a psychosis to a degree 
of 10 percent or more within the one-year period following 
his separation from service.  Clearly, the newly submitted 
medical evidence does not bear substantially on the matter 
under consideration.

The veteran's lay statements claiming that he first 
manifested his anxiety type psychoneurosis following his 
aunt's death or, alternatively, that his psychoneurosis was 
aggravated during service are new in the sense that he had 
not previously raised these specific arguments.  Certainly, 
he is deemed competent to describe his symptoms prior to, 
during, and subsequent to his period of active service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To the 
extent that he attempts to provide opinion regarding the 
incurrence or aggravation of his psychiatric disorder in 
service, the Board notes that lay assertions in matters 
requiring medical expertise cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  See generally Espiritu, 2 Vet. 
App. at 494; 38 C.F.R. § 3.159 (2002).  In summation, the 
Board concludes that the veteran has failed to submit 
"material" evidence in support of reopening his claim for 
service connection for anxiety type psychoneurosis.  
Therefore, the claim is not reopened and must be denied.  
Smith, 12 Vet. App. 312 (1999).


ORDER

The claim for service connection for anxiety type 
psychoneurosis is not reopened.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


